                      IN THE UNITED STATES DISTRICT COURT
                     FOR THE WESTERN DISTRICT OF TENNESSEE


UNITED STATES OF AMERICA,

             Plaintiff,

      v.                                   No. 17-CR-10039-STA

ANTHONY LEE WOODS,

             Defendant.


               ORDER GRANTING MOTION TO CONTINUE
       MOTION TO SUBSTITUTE COUNSEL AND NOTICE OF RESETTING


      For good cause shown, it is HEREBY ORDERED that the Defendant’s MOTION TO

CONTINUE MOTION TO SUBSTITUTE COUNSEL is granted. Motion Hearing is reset to

Wednesday, January 16, 2019 at 1:30 p.m.



                                           s/S. Thomas Anderson
                                           CHIEF U.S. DISTRICT JUDGE

                                           Date: 1/9/2019
